The Honorable Sharon Priest Secretary of State State Capitol Little Rock, AR 72201-1094
Dear Ms. Priest:
This is in response to your request, pursuant to A.C.A. § 7-9-110 (Repl. 1993), for my preparation of popular names for three resolutions of the General Assembly passed at the 1999 regular session: H.J.R. 1012, H.J.R. 1015, and S.J.R. 9. These resolutions, which propose constitutional amendments pursuant to Article 19, Section 22 of the Arkansas Constitution, are referred to, respectively, as Amendment No. 1, Amendment No. 2, and Amendment No. 3.
The popular names1 for each of the proposed amendments are hereby fixed and declared as follows:
                     Amendment No. 1 (Popular Name)  THE CITY AND COUNTY GOVERNMENT REDEVELOPMENT BOND AND SHORT TERM FINANCING AMENDMENT
                     Amendment No. 2 (Popular Name)  AN AMENDMENT TO LIMIT THE INCREASE IN THE ASSESSED VALUE OF A TAXPAYER'S REAL PROPERTY AFTER A COUNTYWIDE REAPPRAISAL AND TO REQUIRE A PROPERTY TAX CREDIT OF AT LEAST THREE HUNDRED DOLLARS ($300) ON HOMESTEAD PROPERTY
                     Amendment No. 3 (Popular Name)  AN AMENDMENT TO REVISE THE JUDICIAL ARTICLE OF THE ARKANSAS CONSTITUTION
Sincerely,
MARK PRYOR Attorney General
MP:/cyh
1 The relevant statute, A.C.A. § 7-9-110, requires me to "fix and declare the popular name by which each amendment to the Constitution . . . shall be designated." This mandate includes not only constitutional amendments proposed by the people under Arkansas Constitution, Amendment7 (see A.C.A. § 7-9-107) but also constitutional amendments submitted to the people by the General Assembly under Arkansas Constitution, art. 19, § 22. See A.C.A. § 7-9-101(1) (Supp. 1999). I have no statutory authority, however, with regard to any ballot titles for the latter measures. See Op. Att'y Gen. 96-096.